946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John E. RENEER, Plaintiff-Appellant,v.Mike SAMBERG, et al., Defendants-Appellees.
No. 91-5446.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1991.

Before BOYCE F. MARTIN, JR. and NATHANIEL R. JONES, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
John E. Reneer, a Kentucky state prisoner proceeding without benefit of counsel, appeals from the order of the district court denying his motion to alter or amend the order awarding summary judgment in favor of defendants.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   We treat the appeal from an order denying a Fed.R.Civ.P. Rule 59 motion as an appeal from a final judgment.   See Petru v. City of Berwyn, 872 F.2d 1359, 1361 (7th Cir.1989).


2
Reneer brought suit pursuant to 42 U.S.C. §§ 1983 & 1985 on the grounds that the defendants transferred him from the general population of the Kentucky State Reformatory to the administrative segregation unit of the Kentucky State Prison without due process of law.   The district court awarded summary judgment in favor of defendants.


3
Upon de novo review, we find no error.   See EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   There exists no genuine issue of material fact regarding the due process surrounding Reneer's transfer or placement in administrative segregation.   The record clearly reveals that he was afforded the minimal requirements of due process.   See Hewitt v. Helms, 459 U.S. 460 (1983).


4
Accordingly, the judgment of the district court is hereby affirmed for the reasons set forth in the court's Memorandum Opinion dated March 29, 1990.   Rule 9(b)(3), Rules of the Sixth Circuit.